EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 8, and 15 are allowed because the examiner was unable to find prior art that anticipates or renders obvious the following combination of limitations:
inserting, by the in-memory database controller, one or more attributes from the specification into an in-memory database CRD; 
monitoring for status messages from an instance of an in-memory database; and 
for each of one or more status messages generated from the instance of the in-memory database: 
determining if a type for the status message is defined by the in-memory database controller as a type that is not to be mirrored back to the in-memory database service custom resource definition; and 
in response to a determination that the type for the status message is not defined as a type that is not to be mirrored back to the in-memory database service CRD, causing a message to be generated and sent to an in-memory database service controller corresponding to the in-memory database service CRD, the message including a second status message.
Claims 2-7, 9-14, and 16-20 are allowed by virtue of their dependency from claims 1, 8, and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE PARK whose telephone number is (571)270-7727 and fax number is (571) 270-8727.  The examiner can normally be reached M-F 8AM-5PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES TRUJILLO can be reached at (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Grace Park/Primary Examiner, Art Unit 2157